DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 182, 183, 185-201 are pending and under examination. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2022 has been entered.
 	This application is a continuation of 16/409,737 filed 5/10/2019 which claims the benefit of U.S. Provisional Application 62/670,417 filed May 11, 2018; U.S. Provisional Application 62/701,340 filed July 20, 2018; U.S. Provisional Application 62/756,643 filed November 7, 2018; U.S. Provisional Application 62/773,658 filed November 30, 2018; and U.S. Provisional Application 62/826,600 filed March 29, 2019. 

Information Disclosure Statement
Information disclosure statements filed 4/19/2022 and 3/23/2022 has been identified and the documents considered.  The corresponding signed and initialed PTO Form 1449 has been mailed with this action. Applications listed have been considered but are crossed off of the 1449. 

Response to Amendments
The amendments are sufficient to overcome the previous objections as well as prior art under 35 USC 102. 

Claim Objections
Claim 192 is objected to because of the following informalities: the recitation should be engineered T cells—to encompass the plural aspect of claim 182. As well, grammatically, claim 193 should recite 90% of the population of the engineered T cells--. 
Claim 201 is objected to as being dependent on a cancelled claim. 
Appropriate correction is required.

Applicant is advised that should claim 182 be found allowable, claim 200 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). As amended, the T cells possess the properties recited in claim 200. There lacks evidence that these properties are due to structural properties. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 201 recites the limitation "claim 184" in claim 201.  There is insufficient antecedent basis for this limitation in the claim. Claim 184 is cancelled. 
Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 182-201 are rejected under 35 U.S.C. 112, first paragraph while being enabling for a method of treating a subject wherein when the subject is human the subject has a hematological cancer, the method comprising administering to the subject a pharmaceutical composition comprising a population of autologous or allogeneic T-cells, wherein cells of the population of T- cells comprises
 (i)    a disrupted TRAC gene;
(ii)    a disrupted B2M gene;
(iii)    a disrupted CD70 gene; and
(iv)    a nucleic acid encoding a CAR that binds CD70 wherein the nucleic acid comprises a promoter operably linked to the CAR encoding sequence wherein the administration mediates the treatment of the hematological cancer, does not reasonably provide enablement for any other embodiment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  There are two remaining issues that the T cells must be autologous or allogeneic. As well, there is no evidence that CAR T cells at the time of filing were effective with all recited cancers. This is explained more fully in the response. 
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
1) Nature of invention.  The instant claims are drawn to a method of treating cancer in a subject by administering cells comprising disrupted TRAC, 2M, CD70 genes. Furthermore, the cell comprises a nucleic acid encoding a CAR that binds CD70.  
2) Scope of the invention.  The scope of the invention is extremely broad in that the method recited in the claims is drawn to treating any subject with any nucleic acid encoding a CAR wherein the method treats any cancer. The T cells are quite specific and the specification demonstrates proof of principle that these cells might be effective at treating cancer. However, the method requires treatment by administration to any cancer which includes solid tumors. This is a wide swath of subjects wherein the technique of CAR T cell therapy has not been demonstrated to treat all cancers. 
3) Number of working examples and guidance.  The specification teaches manipulation of T cells to knock out CD70 (example 1), TRAC and B2M (Example 2). In vitro the effect was enhanced cell expansion (example 4) and enhanced cell killing (example 5). In vivo the cells were used against renal cell carcinoma in a mouse model thereof (example 8). In vitro the cells improved therapeutics on a number of cancer cell lines (example 10 and 11). In vivo the cells were potent against mouse models for ovarian cancer, non-small cell lung carcinoma, pancreatic and lymphoma models (example 12).
4) State of the art and Unpredictability of the art. As an initial issue, the claims are not drawn to targeting CD70+ cancer cells but to treating them. The art is clear that due to a number of obstacles, CAR T cells cannot provide treatment in solid tumors. The examples applicants cite are experimental evidence form the specification either in vitro or in mice models. Unfortunately, data in mice do not completely recapitulate the issues in humans. Evidentiary art has been provided in the previous rejection which applicants have not addressed.
To further this, recent data supports that solid tumors are not treatable. 
The clinical success of CAR T-cell therapy in blood cancers has generated enthusiasm for testing the technology in solid tumours. However, the biology of solid tumours is more complex than that of haematological malignancies. Unfortunately, CAR T-cell therapy for solid tumours suffered a setback on June 2, 2021, when Immunity Therapeutics stopped its phase 1 clinical trial in men with prostate cancer because two patients died from immune effector cell-associated neurotoxicity syndrome (ICANS). 

Additional obstacles are the identification of ideal targets. 
In addition to CRS and ICANS, the development of CAR T-cell therapy for solid tumours faces many fundamental challenges, the most difficult being the identification of an ideal target antigen. Haematological cancers typically express a single, specific, tumour associated antigen, whereas solid tumours have substantial antigen heterogeneity. 

And
Other major challenges include how to traffic the CAR T cells to the tumour bed because of a lack of appropriate cytokines in the tumour milieu; how to prevent CAR T cells from losing their effectiveness over time (so-called T-cell fitness); how to lymphodeplete the tumour to allow for CAR T-cell expansion in the absence of effective lymphodepleting chemotherapies; and, finally, how to overcome the hostile immunosuppressive conditions of the tumour microenvironment.

Huo et al is also provided as representative art that demonstrates that the state of the art with solid tumors was highly unpredictable and actually not possible. 
Furthermore, Mirzaei et al summarize these as such: 
The limited success of CAR T cell therapy against solid tumors may be due to many factors, including: (i) the lack of a unique tumor-associated antigen (TAA) in most cancers; (ii) the inability of ex vivo expanded CAR T cells to persist and proliferate following adoptive transfer; (iii) inefficient trafficking of CAR T cells to tumor sites; (iv) heterogeneous expression of the targeted antigen(s) leading to outgrowth of antigen-negative tumor variants; (v) the lack of survival and growth factors (e.g., IL-2); (vi) the presence of immunosuppressive molecules and cells; and (vii) the metabolically hostile tumor microenvironment. Table 1 lists several fundamental characteristics of solid tumors that present obstacles to CAR T cell therapy.
These obstacles have affected the use of this method in solid tumors limiting the ability of CAR to function in every cancer. One of the biggest barriers to delivery of biomolecules is the getting the target molecule to the target site. The claims simply requires administration of the cells comprising the vectors to a subject with any cancer by any means.  As set forth by Mirzaei et al, “Although CAR T cell therapy has made remarkable strides in the treatment of patients with certain hematological cancers, in solid tumors success has been limited likely due to heterogeneous antigen expression, immunosuppressive networks in the tumor microenvironment limiting CAR T cell function and persistence, and suboptimal trafficking to solid tumors.”  This is also reviewed by Newick et al. The issue is the inability to develop an adequate means of overcoming obstacles such as humoral; responses and refractory cells limits the successful means by which the cells can be administered.  The physiological art is recognized as unpredictable. (MPEP 2164.03.) In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved. The lack of guidance exacerbates the highly unpredictable field of gene therapy and the method of delivery of polynucleotides is highly unpredictable to date. It is noted that human examples of treatment of every tumor type is not necessary. However, as set forth in the art the use of CAR T cell therapy in solid tumors is not possible to date for many reasons. The specification does not offer a solution to the problems of performing the method in humans.
5) Amount of Experimentation Required.  This large breadth is complicated because it is not clear that reliance on experimental models accurately reflects the relative superiority or efficacy of the claimed therapeutic strategy and applicants present no disclosed or art recognized nexus between the xenograft experimental models and the human disease state.
The issue of ‘correlation’ is related to the issue of the presence or absence of working examples. ‘Correlation’ as used herein refers to the relationship between in vitro or in vivo animal model assays and a disclosed or a claimed method of use. An in vitro or in vivo animal model example in the specification, in effect, constitutes a ‘working example’ if that example ‘correlates’ with a disclosed or claimed method invention. If there is no correlation, then the examples do not constitute ‘working examples’.
The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability M.P.E.P. § 2164.03.

The results from comparing results in humans and in animals demonstrates that there is little correlation between the two (Shanks, 2009, pages 6 and 7). 
As you can see there is little correlation between animal and human data. In some cases human bioavailability is high when bioavailability in dogs is high but in other cases dogs and humans vary considerably. The patterns exhibited by both are what are frequently referred to as a shotgun pattern; meaning that if one fired a shotgun full of bird shot at a target one would see the same pattern. No precision and no accuracy. The pattern is also referred to as a scattergram, meaning that the pattern is what one would expect from random associations.

Howard Jacob notes that rats and humans are 90% identical at the genetic level. However, the majority of the drugs shown to be safe in animals end up failing
in clinical trials. "There is only 10% predictive power, since 90% of drugs fail in the human trials" in the traditional toxicology tests involving rats. Conversely, some lead compounds may be eliminated due to their toxicity in rats or dogs, but might actually have an acceptable risk profile in humans [39]. (Emphasis added.)
  
Hence, it is the art acknowledged lack of correlation in combination with the complexity of this art and the scope of the steps that makes the lack of relevant correlation important.
 In essence, the specification merely presents an idea of, and leaves it entirely up to the practitioner to determine whether the method would produce a therapeutically relevant effect, and if so, how to carry out the claimed method. It has been established by legal decision that a patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion. Tossing out the germ of an idea does not constitute an enabling disclosure. While every aspect of a generic claim need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable the skilled artisan to understand and carry out the invention. It is true that a specification need not disclose what is well known in the art. However, that general, oft-repeated statement is merely a rule of supplementation, not a substitute for a basic enabling disclosure. It means that the omission of minor details does not cause a specification to fail to meet the enablement requirement under 35 USC 112, first paragraph. When there is no disclosure of the specific starting materials or conditions under which the process can be carried out, there is a failure to meet the enablement requirement. See Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (Fed. Cir. 1997).
The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art. The more that is known in the prior art about the nature of the invention, how to make and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as how to make and use the invention in order for it to be enabling. In this case, the art is immature and more generically the physiological arts are recognized as unpredictable (see MPEP 2164.03).  In this case, applicants propose a large genus of patients to receive a genus of nucleic acids wherein the mode of treatment is not specified and the target treatments are unpredictable.  When a patent applicant chooses to forego exemplification and bases utility on broad terminology and general allegations, he runs the risk that unless one with ordinary skill in the art would accept the allegations as obviously valid and correct, the examiner may, properly, ask for evidence to substantiate them. Ex parte Sudilovsky, 2 1 USPQ2d 1702, 1705 (BPAI 1991); In re Novak, 134 USPA 335 (CCPA 1962); In re Fouche, 169 USPQ 429 (CCPA 1971).  
There is no evidence that the specification offers a solution to the problem set forth in the specification. Though not controlling, the lack of working examples, is, nevertheless, a factor to be considered in a case involving both physiological activity and an undeveloped art. When a patent applicant chooses to forego exemplification and bases utility on broad terminology and general allegations, he runs the risk that unless one with ordinary skill in the art would accept the allegations as obviously valid and correct, the PTO may, properly, ask for evidence to substantiate them. Ex parte Sudilovsky, 21 USPQ2d 1702, 1705 (BPAI 1991); In re Novak, 134 USPA 335 (CCPA 1962); In re Fouche, 169 USPQ 429 (CCPA 1971)    It has been established by legal decision that a patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion. Tossing out the germ of an idea does not constitute an enabling disclosure. While every aspect of a generic claim need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable the skilled artisan to understand and carry out the invention. It is true that a specification need not disclose what is well known in the art. However, that general, oft-repeated statement is merely a rule of supplementation, not a substitute for a basic enabling disclosure. It means that the omission of minor details does not cause a specification to fail to meet the enablement requirement under 35 USC 112, first paragraph. When there is no disclosure of the specific starting materials or conditions under which the process can be carried out, there is a failure to meet the enablement requirement. See Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (Fed. Cir. 1997)
Hence, since the evidence is lacking, it cannot be said that the predictability of the invention in its full breadth has been demonstrated. Given the lack of guidance in the specification, the large and diverse group of treatments recited and the highly unpredictable nature of the art, it is concluded that a person of skill in the art would have had to conduct undue experimentation in order to practice the claimed invention.

Response to Arguments
Applicants argue that the specification enables treatment of hematological cancers, kidney tumors, ovarian carcinoma, non-small cell lung carcinoma and pancreatic cancer. The evidence is the elimination of these cancers in mouse models. As set forth above and further supported by the art, mouse models for CAR T cell therapy demonstrate proof of principle. However, CAR T cell therapy has been demonstrated unequivocally to lack efficacy in solid tumors. Guedan et al, 
Broadening the clinical applicability of these treatments requires an improved understanding of the mechanisms that lead to an effective anti-tumor response. The currently available preclinical models often fail to accurately predict efficacy in the clinic due to numerous limitations, including a lack of an endogenous immune system, an inability to fully replicate the tumor microenvironment (TME) including plasticity and intratumoral heterogeneity of antigen expression, and the high costs of complicated models, among others. This lack of appropriate models, together with the difficulty in obtaining tumor biopsies from patients treated with T-cell based therapies, are limiting progress in this field.
 
More specifically, as relates to the models and results predicted from these models in the specification Guedan teaches, 
Human xenograft mouse models overestimate engineered T-cell therapy efficacy, fail to predict on-target off-tumor toxicities, under-represent the impact of the host immune
system, and do not reflect the complexities of the TME.
A review of the art during prosecution has shown a lack of use of CAR T cell therapy in any of the claimed cancers other than hematological cancer due to a lack of enablement. The obstacles for the remaining cancers are (Patel, 2021, conclusion)
Contrasting with the successes of CAR T treating hematologic malignancies, the development of CAR T therapy in solid tumors has progressed at a slower pace. Challenges unique to solid tumor settings arise in the form of tumor histopathological characteristics, lack of tumor-specific antigens, immunosuppressive tumor microenvironments (TME), and on-target, off-tumor toxicity that can be life-threatening. 

Even more recently as this month, Zhang details urologic cancers (page 1 and 8), 
There are many relatively specific targets for urologic neoplasms, especially prostate cancer. Besides, urologic neoplasms tend to progress more slowly than tumors in other organs of the body, providing ample time for CAR-T cell application. Therefore, CAR-T cells technology has inherent advantages in urologic neoplasms. CAR-T cells in the treatment of urologic neoplasms have been extensively studied and preliminary achievements have been made. However, no breakthrough has been made due to the problems of targeting extra-tumor cytotoxicity and poor anti-tumor activity.

In conclusion, numerous studies have demonstrated the potential value of CAR-T cells in urologic neoplasms. However, due to immunosuppressive microenvironment and physical barriers in tumor tissue, CAR-T cells still have poor invasion and persistence in urologic neoplasms. 

Hence, the pre-clinical results in mouse models have not provided the necessary support for 
successful treatment of solid tumors. 

Conclusion
None of SEQ ID NO:s claimed are found in the art prior to the publication of this application or a year prior to related 15/977,798. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA MARVICH/Primary Examiner, Art Unit 1633